Citation Nr: 9911049	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-17 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


REMAND

The veteran had active duty from June 1992 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Upon review of the claims file, the Board notes that, in his 
July 1998 substantive appeal, the veteran requested a 
personal hearing before a member of this Board sitting at the 
RO.  It does not appear that such a hearing has yet been 
scheduled.    
Although the RO sent a letter to the veteran in August 1998 
concerning whether or not he still desired a Travel Board 
hearing, it appears the veteran had moved to a different 
address and may not have received the correspondence.  Thus, 
based on the documents now contained in the claims file, it 
appears the veteran still wishes to have such a hearing.

Therefore, in order to fulfill VA's duty to assist the 
veteran in developing facts pertinent to his claims, and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following action:

1. The RO should schedule a Travel Board 
hearing, in accordance with 38 C.F.R. 
§ 20.704(a), and should notify the 
veteran of the date of such hearing by 
sending a letter of notification to the 
veteran at his current address of record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


